Granger, J.
The respondents bring this case before us on a motion in error, and the only question arising on the record is, whether the Superior Court had jurisdiction of the matters alleged in the bill.
The respondents claim that the courts of probate have sole jurisdiction of all matters pertaining to the settlement of estates, and that courts of equity will not take cognizance of matters connected with such settlements, unless in cases where the difficulties before the probate courts are insurmountable ; and that the matters here in controversy come properly under the cognizance of the probate court, and that it has power to give redress to this petitioner if he has reason for it.
That the petitioner has a right to redress is not denied, and could not be under the facts in this case, for a more palpable wrong is rarely done than the one these respondents attempted to perpetrate, and so far as they were able did perpetrate, upon the petitioner. They endeavored to divest him of his legal rights in the estate of his uncle, and so far succeeded by taking advantage of his weakness of intellect, and by keeping him in ignorance of his rights, and by abusing his confidence in them as his near relatives, as to procure his signature to an agreement, by which he, in effect, relinquished to the respondents his share as heir-at-law, worth about two thousand dollars, for the sum of sixty dollars a year during his life.
Nothing could be more grossly inequitable, and a court of equity, unless restrained by the most rigid rule of law, ought to take jurisdiction, and lay its hand on such a transaction.
There is no question but that, in all ordinary matters relating to the settlement of estates, courts of probate have sole *332jurisdiction; but this is no ordinary matter. It is an application to the Superior Court to set aside an unconscionable contract and restrain the respondents from acting under it in any manner. The court of probate would have no power, if this contract was presented to it, to declare it void and set it aside. It might refuse to receive and act upon it in the settlement of the estate, but the contract would still be outstanding and in full force. Suppose the court of probate should refuse to receive the contract, and should decline to settle the estate according to the terms of the unexecuted will, hut should proceed to settle it as intestate estate, and distribute to the petitioner his share, what is to prevent the administrator from refusing to pay over his share to the petitioner, and claiming that he has agreed to accept the interest of one thousand dollars during his life in full of his distributive portion ? Or suppose the respondents should change their intention, and withhold the agreement from the court, and the estate should be settled and distributed as the statute provides, and the share of the' petitioner should consist entirely of money, what is to prevent the administrator from refusing to pay it over, under the agreement ? And the respondents, having by undue influence operated on the weak mind of the petitioner, and induced him to sign an agreement, unconscionable and unjust, it is not unreasonable to suppose that they might again persuade him to accept the interest of one thousand dollars during his life, in lieu of his just share in the estate. The court of probate would be powerless to prevent any such wrong, and a court of law could not restore the petitioner to the full rights which he would thereby lose. The petitioner is entitled to be protected from every operation of such a contract as this. No court but a court of equity can effectually and adequately do this. That court can declare the contract void, which it has done, and ought to have done, for no contract of this kind, obtained as this was, ought to be in the hands of the respondents as a contract having any force or validity.
There is no error in the judgment complained of.
In this opinion the other judges concurred.